Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19      PageID.1    Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TRUSTEES OF MICHIGAN REGIONAL COUNCIL OF
CARPENTERS’ EMPLOYEE BENEFITS FUND;
TRUSTEES OF CARPENTERS’ PENSION TRUST
FUND - DETROIT AND VICINITY; TRUSTEES OF              Case No. 19-12539
MICHIGAN REGIONAL COUNCIL OF CARPENTERS’              Hon.
ANNUITY FUND; TRUSTEES OF THE MICHIGAN                Magistrate Judge
STATEWIDE CARPENTERS AND MILLWRIGHTS
JOINT APPRENTICESHIP AND TRAINING FUND;
TRUSTEES OF THE CARPENTERS’ LABOR
MANAGEMENT PRODUCTIVITY AND TRAINING
FUND;  TRUSTEES    OF   THE  CARPENTERS’
APPRENTICE REIMBURSEMENT FUND; TRUSTEES
OF THE CARPENTERS’ WORKING DUES FUND;
TRUSTEES OF THE CARPENTERS’ INDUSTRY
ADVANCEMENT FUND; TRUSTEES OF THE
CARPENTER’S SPECIAL ASSESSMENT FUND;
TRUSTEES OF THE CARPENTERS’ GUARANTY
FUND; THE MICHIGAN REGIONAL COUNCIL OF
CARPENTERS,   UNITED   BROTHERHOOD    OF
CARPENTERS AND JOINERS OF AMERICA;

                         Plaintiffs,

v.

HUDSON INTERIORS, INC. a Michigan limited liability
company, MARK HUDSON, an individual, jointly and
severally.

                         Defendants.

NOVARA TESIJA & CATENACCI, PLLC
Bryan M. Beckerman (P51925)
Alexander A. Dombrow (P82753)
Attorneys for Plaintiffs
2000 Town Center, Ste. 2370
Southfield, MI 48075
(248) 354-0380
bmb@ntclaw.com
aad@ntclaw.com

                            PLAINTIFFS’ COMPLAINT



                                        1
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                  PageID.2     Page 2 of 11



      NOW COME Plaintiffs, by and through their attorneys, NOVARA TESIJA &

CATENACCI, PLLC, and for their Complaint, state as follows:

      1.     The Trustees of the Michigan Regional Council of Carpenters’ Employee Benefits

      Fund; Trustees of the Carpenters’ Pension Trust Fund – Detroit and Vicinity; Trustees of

      the Michigan Regional Council of Carpenters’ Annuity Fund; Trustees of the Michigan

      Statewide Carpenters and Millwrights Joint Apprenticeship and Training Fund; Trustees

      of the Carpenters’ Labor Management Productivity and Training Fund; Trustees of the

      Carpenters’ Apprentice Reimbursement Fund; Trustees of the Carpenters’ Working Dues

      Fund; Trustees of the Carpenters’ Industry Advancement Fund; Trustees of the

      Carpenter’s Special Assessment Fund; Trustees of the Carpenters’ Guaranty Fund;

      United Brotherhood of Carpenters and Joiners Of America; (collectively "the Funds") are

      each a jointly-trusteed fund established pursuant to Section 302 of the Labor

      Management Relations Act ("LMRA"), 29 U.S.C. Section 186 and Sections 302 and 515

      of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Sections

      1132 and 1145, and bring this action on behalf of their individual participants.

      2.     The Michigan Regional Council of Carpenters, United Brotherhood of Carpenters

      and Joiners of America (hereinafter “MRCC” or “Union”) is a labor organization, as

      defined in Section 451 of the National Labor Relations Act, 29 U.S.C. § 152 (5), with its

      principal place of business located at 400 Renaissance Center, Suite 1010 Detroit,

      Michigan 48243.

      3.     Upon information and belief, Defendant HUDSON INTERIORS, INC.

      (hereinafter “HUDSON”), is a company duly formed and doing business in the State of

      Michigan, and is located at 44850 Vic Wertz Drive, Clinton Township, Michigan 48036.




                                               2
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                 PageID.3     Page 3 of 11



     4.     Upon information and belief, Defendant MARK HUDSON (hereinafter “MARK

     HUDSON”) is an owner and/or officer of HUDSON, and is doing business at 44850 Vic

     Wertz Drive, Clinton Township, Michigan 48036.

     5.     Jurisdiction in this Court is founded on Section 301(a) of the LMRA, as amended,

     29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29 U.S.C. Section 1132

     and 1145, as amended by the Multiemployer Pension Plan Amendment Act of 1980

     ("MPPAA") and Federal common law. This Court also has supplemental jurisdiction of

     any state-law claims ancillary to the relief sought herein.

                                    COUNT I
                       ERISA: DELINQUENT CONTRIBUTIONS

     6.     Plaintiffs hereby repeat, re-allege and incorporate the allegations contained in

     Paragraphs 1 through 5 of their Complaint as fully set forth herein.

     7.     Section 515 of ERISA provides that “every employer who is obligated to make

     contributions to a multi-employer plan under the terms of the plan or under the terms of a

     collectively bargained agreement shall, to the extent not inconsistent with law, make such

     contributions in accordance with the terms and conditions of such plan or such

     agreement.”

     8.     Section 502 of ERISA provides a federal forum for enforcement of the various

     duties imposed by ERISA, including, but not limited to, allowance of a lawsuit to enjoin

     any act which violates ERISA or to obtain other appropriate legal and equitable relief.

     9.     Pursuant to the collective bargaining agreement (hereinafter “CBA”) between

     Defendant HUDSON and the Union, Defendant HUDSON agreed to make employee

     fringe benefit contributions and assessments to the Funds for each employee covered by

     the CBA, which are individuals in the appropriate bargaining unit who perform covered



                                               3
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                   PageID.4      Page 4 of 11



     work (hereinafter "Employees"), and to be bound by the terms and conditions set forth in

     the Funds' Trust Agreements (hereinafter the "Trust Agreements"). Defendant HUDSON

     has copies of all records within its files; notwithstanding, Plaintiffs have attached a copy

     of the CBA, along with its signature page hereto as Exhibit 1 and the relevant Trust

     Agreements as Exhibit 2, 2-1 and 2-2.

     10.    The Funds are third-party beneficiaries of the parties’ CBA.

     11.    Defendant HUDSON has violated both its contractual and statutory obligations by

     failing to make all of the fringe benefit contributions and assessments due on behalf of

     each Employee covered by the CBA and as incorporated in same, the relevant Trust

     Agreements.

     12.    As a result of Defendant HUDSON’s violations of its contractual and statutory

     obligations, Defendant HUDSON has violated ERISA, the CBA and the relevant Trust

     Agreements.

     13.    Plaintiffs are entitled to all remedies under ERISA, including, but not limited to,

     payment of fringe benefit contributions owed, audit assessments, liquidated damages,

     attorneys’ fees and costs.

     14.    At all relevant times, Defendant HUDSON was bound to the parties’ CBA, which

     includes, but is not limited to all relevant time periods associated in this case.

     15.    The Funds have been damaged in an amount of $152,369.56 including Audit

     liquidated damages, interest and liquidated damages resulting from late payments

     pursuant to the June 10, 2019 Audit (see Exhibit 3 attached hereto and made a part

     hereof by reference).




                                                4
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                  PageID.5      Page 5 of 11



     16.       Defendants HUDSON and MARK HUDSON, jointly and severally, have

     fraudulently avoided paying required benefit contributions to Plaintiffs and engaged in

     misconduct, which includes, but is not limited to, converting money paid to themselves

     for the purpose of paying benefit contributions to Plaintiff Funds and retaining said

     monies required to be paid for the benefit of its employees.

     17.       As an owner and/or officer and person who makes decisions, MARK HUDSON is

     responsible for Defendant HUDSON’s compliance with its contractual and statutory

     obligations to Plaintiffs. Notwithstanding, Defendants HUDSON and MARK HUDSON,

     upon information, knowledge and belief, failed to follow business formalities, had

     personal knowledge of Defendant HUDSON’s undercapitalization, and with the requisite

     intent, fraudulently and improperly diverted monies which were to be paid for the benefit

     of its employees.

     18.       Because of Defendants HUDSON’s and MARK HUDSON’S actions and/or

     inactions cited within this Complaint, Plaintiffs have suffered financial losses.

               WHEREFORE, Plaintiffs request that the Honorable Court grant the following

     relief:

               a.    Enter a judgment in Plaintiffs' favor against Defendants HUDSON and
                     MARK HUDSON for an amount of $152,369.56, together with any
                     accumulated interest thereon, actual attorney fees, court costs, audit and
                     other collection costs and other sums as may become due or discovered to
                     be due the Funds during the pendency of this action;

               b.    That jurisdiction of this matter be retained pending compliance with the
                     Court's orders; and

               c.    Any such other, further or different relief as may be just and equitable
                     under the circumstances.

                                   COUNT III
                           BREACH OF FIDUCIARY DUTIES



                                               5
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19               PageID.6      Page 6 of 11




     19.    Plaintiffs hereby repeat, re-allege and incorporate the allegations of Paragraphs 1

     through 18 of their Complaint as fully set forth herein.

                                         GENERAL

     20.    Participants of the Funds were employed by Defendant HUDSON to perform

     work and provide labor on various construction projects in the State of Michigan.

     21.    The construction projects were within the Union’s jurisdiction pursuant to the

     CBA executed by the relevant parties.

     22.    The participants of the Funds provided labor and services, on behalf of Defendant

     HUDSON, pursuant to the parties’ CBA and thus earned outstanding fringe benefit

     contributions in connection with and in furtherance of their employment and labor on

     said projects.

     23.    Defendant HUDSON was obligated to pay fringe benefit contributions to the

     Funds for these participants on said projects.

     24.    The outstanding accrued fringe benefit contributions were properly payable to the

     Funds administered by Plaintiffs when due.

     25.    Defendant HUDSON received monies on said projects but failed to pay all of the

     fringe benefit contributions owed the Funds on said projects when due.

     26.    The accrued fringe benefit contributions and monies in Defendant HUDSON’s

     possession, custody and/or control from said projects which were available to pay the

     participants’ accrued fringe benefit contributions were to be held in trust by Defendants

     in their capacity as fiduciaries, as required by ERISA, 29 U.S.C. §1145, until Defendants

     paid to Plaintiffs said fringe benefit contributions in accordance with the terms and

     conditions of their CBA and Trust Agreements.



                                              6
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                PageID.7         Page 7 of 11



     27.    The Trust Agreements for the Funds, incorporated by the relevant CBA (see

     Exhibit 2, Article II, Section 2.3, Pages 22-23; Exhibit 2-1, Article VI, Section 8, Page

     23; and Exhibit 2-2, Article II, Section 2.3, Page 34-35, attached hereto and made a part

     hereof by reference) provide that unpaid contributions become plan assets at the time

     they become due.

     28.    Defendants, including the individual Defendant, being MARK HUDSON had

     actual and/or constructive notice of the above-referenced Trust Agreements and their

     respective amendments.

     29.    Thus, Defendant HUDSON accrued fringe benefit contributions owed to the

     Funds on said projects, that became plan assets of the respective Funds administered by

     Plaintiffs at the time they became due as provided for in the Trust Agreement and Plan

     documents, within the meaning of ERISA §3(21)(A); 29 U.S.C. §1002(21)(A).

     30.    ERISA provides that a person is a fiduciary with respect to the Funds to the extent

     that the person exercises any discretionary authority or control with the respect to the

     disposition of Plan assets. ERISA §3(21)(A); 29 U.S.C. § 1002(21)(A).

     31.    Owners and/or officers of a company are considered fiduciaries of the Funds

     based upon the conduct and authority of said people, including, but not limited to, their

     personal exercise of discretionary authority and control over Funds’ assets.

                                     MARK HUDSON

     32.    Defendant MARK HUDSON as an owner and/or officer of Defendant HUDSON,

     upon information, knowledge and belief, personally exercised discretionary authority and

     control over the disposition of Defendant HUDSON’s accrued fringe benefit

     contributions, being plan assets recognized by ERISA.




                                              7
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                PageID.8      Page 8 of 11



     33.    Defendant MARK HUDSON, as an owner and/or officer of Defendant HUDSON

     is considered a fiduciary of the Funds based upon his conduct and authority over the

     contributions associated with same.

     34.    Upon information, knowledge and belief, Defendant MARK HUDSON, as an

     owner and/or officer of Defendant HUDSON, personally exercised discretionary

     authority and control over the disposition of Defendant HUDSON’s accrued fringe

     benefit contributions, which are plan assets as defined by ERISA and the relevant Trust

     Agreement and Plan documents.

     35.    Since Defendant MARK HUDSON, as an owner and/or officer of Defendant

     HUDSON, personally exercised discretionary authority and control over Defendant

     HUDSON’s accrued fringe benefit contributions, being plan assets, he is a fiduciary of

     the Funds.

     36.    Although legally and contractually obligated to do so, Defendant MARK

     HUDSON failed to turn over the above-mentioned plan assets by failing to pay all of the

     accrued outstanding fringe benefit contributions to Plaintiffs when due.

     37.    Upon information, knowledge and belief, Defendant MARK HUDSON utilized

     the accrued outstanding fringe benefit contributions and monies within his possession,

     custody and/or control for purposes other than payment to Plaintiffs.

     38.    In failing to turn over such plan assets to Plaintiffs, Defendant MARK HUDSON

     violated 29 U.S.C. §§1145, 1104 and 1109, and his obligations under the CBA and Trust

     Agreements.

     39.    Defendant MARK HUDSON’ failure to turn over the plan assets, failure to make

     fringe benefit contributions to Plaintiffs, failure to account for those contributions, and




                                              8
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                PageID.9      Page 9 of 11



     misuse of funds and monies otherwise payable to Plaintiffs, constitutes a breach of

     fiduciary duties regarding the Funds pursuant to 29 U.S.C. §1104(a)(1)(A) and are

     violations of 29 U.S.C. §§ 1145, 1104 and 1109(a).

     40.     Thus, by directing that Defendant HUDSON’s assets, which were owed to the

     Funds, be paid for other purposes instead of being deposited with the Funds for their

     participants and beneficiaries, Defendant MARK HUDSON failed to discharge his

     fiduciary duties with respect to the Funds solely in the interest of the participants and

     beneficiaries as required by ERISA 404(a)(1); 29 U.S.C. §1104(a)(1).

     41.    ERISA imposes personal liability on a fiduciary who breaches fiduciary duties. 29

     U.S.C. §1109.

     42.    As a result of his above-mentioned actions, Defendant MARK HUDSON

     breached his fiduciary duties owed to the Funds and is thus, personally liable to the Funds

     for such breaches.

     43.    Defendant MARK HUDSON knew or should have known that he would be held

     personally liable for his above-referenced actions.

     44.    ERISA also provides that if there is a loss caused by a breach of fiduciary duty,

     the fiduciary must make the Plan whole by restoring any losses caused by the breach. 29

     U.S.C. §1109.

     45.    Due to the above-mentioned actions of Defendant MARK HUDSON, the loss to

     the Funds is to be determined.

     46.    Defendant MARK HUDSON, as a fiduciary, must make the Funds whole by

     restoring the above-mentioned losses to be determined, to the Funds.




                                              9
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                 PageID.10        Page 10 of 11



      47.      As stated within, the Funds have been damaged in an amount to be determined

      because of Defendant MARK HUDSON’s breach of his fiduciary duties.

      WHEREFORE, Plaintiffs request that the Court grant the following relief:

            a. Enter a judgment in the Plaintiffs' favor against Defendant HUDSON and
               Defendant MARK HUDSON for an amount of $152,369.56, together with any
               accumulated interest thereon, actual attorney fees, court costs, audit and other
               collection costs and other sums as may become due or discovered to be due the
               Funds during the pendency of this action;

            b. That jurisdiction of this matter be retained pending compliance with the Court's
               orders; and

            c. Enter a declaratory order finding that Defendant HUDSON is bound by the CBA;
               and

            d. Any such other, further or different relief as may be just and equitable under the
               circumstances.

                                       COUNT IV
                                  BUILDERS TRUST FUND

      48.      Plaintiffs hereby repeat, re-allege and incorporate the allegations of Paragraphs 1

      through 51 of their Complaint as fully set forth herein.

      49.      Participants of the Funds were employed by Defendants to perform work on

      various construction projects in the State of Michigan.

      50.      Defendants have failed to pay all of the fringe benefit contributions owed the

      Funds on said projects.

      51.      The Michigan Building Contract Fund Act (the "Act"), MCLR 570.151 et seq.,

      imposes a trust on funds paid to a building contractor with subcontractors and material

      men as beneficiaries of said trust.

      52.      Under the Act, Defendants are fiduciaries and trustees for the Funds' participants,

      who are the beneficiaries of all monies paid to Defendants on said projects.




                                               10
Case 2:19-cv-12539-GCS-RSW ECF No. 1 filed 08/29/19                                                      PageID.11   Page 11 of 11



             53.          The Defendants have failed to pay over to the Funds the monies held in trust and

             covered by the Act, which are due the Plaintiffs.

             WHEREFORE, Plaintiffs request that the Court grant the following relief:

                          a.           Enter a judgment in the Plaintiffs' favor against Defendants jointly and
                                       severally, for an amount of $152,369.56, together with any accumulated
                                       interest thereon, actual attorney fees, court costs, audit and other collection
                                       costs and such other sums as may become due the Funds during the
                                       pendency of this action;

                          b.           That jurisdiction of this matter be retained, pending compliance with the
                                       Court's orders; and

                          c.           Any such other further or different relief as may be just and equitable
                                       under the circumstances.

                                                                               Respectfully submitted,

                                                                               NOVARA TESIJA & CATENACCI, PLLC

                                                                               BY:          /s/Bryan M. Beckerman
                                                                                            Bryan M. Beckerman (P51925)
                                                                                            Alexander A. Dombrow (P82753)
                                                                                            Attorneys for Plaintiffs
                                                                                            2000 Town Center, Suite 2370
                                                                                            Southfield, MI 48075-1314
                                                                                            (248) 354-0380
                                                                                            bmb@ntclaw.com
                                                                                            aad@ntclaw.com

Dated: August 27, 2019
W:\FUNDS\Mrcc\LITIGATION\Hudson Interiors\2019\Complaint - June 10, 2019 Audit - 8.27.2019.Docx




                                                                                   11
